EXHIBIT 10.1
(BEAZER LOGO) [g17553g1755300.gif]
November 25, 2008
Revised
Mr. Kenneth F. Khoury
894 Wescott Lane
Atlanta, Georgia 30319
Dear Ken:
I am pleased to extend our offer of employment to you on the following terms:
You will be appointed Executive Vice President, General Counsel reporting to me.
Your duties will include, but not be limited to, overseeing all legal work for
the Company, including supervising the Legal Department staff and monitoring
outside counsel.
Your first day of employment will be January 5, 2009 and will begin with a New
Employee Orientation at 8:30 a.m. Please report to Suite 1200 of NorthPark
Building 400 (12th Floor) between 8:00 a.m. and 8:30 a.m.
Your salary will be $400,000 per year, paid semi-monthly. You will participate
in the Discretionary Bonus Plan for FY2009 (October 1, 2008 through
September 30, 2009). The performance goals for that plan are currently being
formulated and will address achievement levels of numeric business metrics and
individual goals. The Discretionary Plan does not identify a target bonus for
participants, but instead is based upon levels of achievement for the
performance goals. Any bonus payment will be prorated for employment during the
FY. Please note that amounts calculated under the bonus program can be increased
or decreased by the Compensation Committee of the Board of Directors. In
addition, the bonus program is subject to change and bonuses are not guaranteed.
It is important to note that no bonus is earned until the date paid and you must
be an active employee on that date to be eligible to receive a bonus.
The Compensation Committee of the Board of Directors grants equity awards from
time to time. Previously, the Committee has awarded restricted stock and
stock-settled stock appreciation rights. At this time, equity grants are
prohibited for executives at your level. However, after that prohibition has
been lifted you will be eligible to receive grants at the sole discretion of the
Compensation Committee.
Each January 1st, you will be granted four (4) weeks of vacation.

 



--------------------------------------------------------------------------------



 



Page 2
Upon employment, you will be provided with a Change in Control agreement. The
Company’s Amended and Restated Employment Agreement, more commonly referred to
as our “Change in Control Agreement”, is intended to provide you with protection
should there be an acquisition or material change in the organization of the
Company. A copy is enclosed.
The By-Laws of the Company provide for indemnification of specific officers,
including executive vice-presidents. However, due to certain recent decisions
interpreting by-laws under Delaware law and to protect certain officers against
future changes to the Company’s By-Laws, the Board has decided to provide
Indemnity Agreements to certain officers to provide a contractual
indemnification right in addition to the By-Laws. As an executive vice-president
you are entitled to such an Indemnity Agreement. A copy is enclosed.
You will be eligible to participate in the Deferred Compensation Plan. You will
receive materials directly from MullinTBG, our record keeper.
Executives at this level have a stock ownership requirement to accumulate 3.0
times base salary over a four (4) year period. However, the program has been
deferred for FY 2009. You are eligible to defer a portion of your bonus via the
Corporate Management Stock Purchase Program to buy restricted stock units at a
20% discount. This is one way in which you can accumulate BZH stock. This
program was suspended for 2008 and has been suspended for FY 2009.
If elected, medical, dental, vision and life insurance will begin on the first
of the month following 30 days of employment. You have 30 days from your date of
hire to enroll. Life insurance coverage is one times base annual salary and will
be paid by the Company. Medical and dental coverage are at a cost supplemented
by the Company. You are considered a highly paid employee for purposes of health
care coverage premiums. Your contribution will be 10% higher than that of
non-highly paid employees. Vision, supplemental life and AD&D coverage are at
employee expense. Details are available now upon request and will also be
provided upon employment.
On the first of the month following 30 days of employment and age 21, you will
automatically be enrolled in our 401(k) Plan at a deferral rate of 4%, which
will be invested in the age-appropriate Fidelity Freedom Fund. Your deferral
rate will be automatically increased in 1% increments beginning January 1, 2010,
and continuing until reaching 6%. You may call Fidelity or go on-line to elect
any other percentage or investment, or to stop this automatic enrollment.

 



--------------------------------------------------------------------------------



 



Page 3
This offer of employment is contingent upon your satisfactory completion of a
pre-employment drug test. Enclosed is a form for you to take to any area Quest
Diagnostics lab. Call 800-877-7484 to find a location near you. You must
complete the drug screen no later than
December 8, 2008.
This offer is also contingent upon the satisfactory results of a background
check which will include but not be limited to a review of your Department of
Motor Vehicles, criminal and credit history records. Please complete the
following forms and return them via facsimile to Jennifer Jones at fax#
(770) 698-0463 no later than December 8, 2008. In addition, return the original
of each of these forms by U.S. Mail or hand delivery as soon as possible.

•   Employment Application

•   Pre-Application Information Releases

•   Consumer Report and Investigative Consumer Report Disclosure and
Authorization

You shall work only in the interests of the Company and shall not engage in, or
have any interest in, any other business without the prior written consent of
the Company. All Company matters shall be treated as private and confidential.
Beazer Homes classifies all employees as “regular” after 90 days of employment
with the Company. The 90-day assessment period provides an opportunity for you
to demonstrate your ability, interest, and skill required by your job
assignment. During this period, either you or the Company may decide to
terminate employment without giving a reason and with no adverse effect on your
record. This provision does not affect the employee’s or employer’s right to
terminate employment at any time for good cause or no cause whatsoever. Your
90-day assessment period review will occur on or before the ninetieth day after
employment begins.
This offer letter is not intended to create a contract of employment. Your
employment is at will. Either you or the Company may terminate this employment
relationship at any time, for any reason with or without cause. No one has the
authority to change this relationship except as specifically documented in
writing and signed by the President of Beazer Homes USA, Inc. No other
commitments have been made.

 



--------------------------------------------------------------------------------



 



Page 4
Employment with Beazer Homes is subject to the terms and procedures of the
Beazer Homes RCB (Resolving Concerns at Beazer) Program, which provides the sole
and exclusive means of resolution of all grievances, disputes and claims arising
out of or relating to applications for employment, employment or termination of
employment. A brochure summarizing the Program is enclosed. You may receive a
detailed description of the RCB Program upon request and will also have access
to the Program after your employment with Beazer Homes commences.
In anticipation of your acceptance of these terms and conditions, I would like
to take this opportunity to welcome you to Beazer Homes for what I trust will be
a happy and mutually rewarding relationship.
Sincerely yours,
/s/ Ian J. McCarthy
Ian J. McCarthy
President and
Chief Executive Officer
Enclosures

cc:   Fred Fratto
Bob Baxter / Korn Ferry

 